Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Beedy Enterprise Inc. / Badradeen Beedy
d/b/a Valero,

Respondent.

Docket No. C-15-281
FDA Docket No. FDA-2014-H-1798

Decision No. CR3528

Date: December 22, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint (Complaint)
against Respondent, Beedy Enterprise Inc. / Badradeen Beedy, d/b/a Valero, that alleges
facts and legal authority sufficient to justify the imposition of a $500 civil money penalty.
Respondent did not answer the Complaint, nor did Respondent request an extension of
time within which to file an answer. Therefore, I enter a default judgment against
Respondent and assess a civil money penalty of $500.

CTP began this case by serving the Complaint on Respondent and filing a copy of the
Complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The Complaint alleges that Respondent impermissibly sold cigarettes to
minors and failed to verify that cigarette purchasers were 18 years of age or older,
thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C.

§ 301 et seq., and its implementing regulations,

Cigarettes and Smokeless Tobacco,

21 CFR. pt. 1140 (2013). CTP seeks a $500 civil money penalty.

On November 11, 2014, CTP served the Comp!
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7

aint on Respondent by United Parcel
. In the Complaint and accompanying

cover letter, CTP explained that within 30 days, Respondent should pay the proposed

penalty, file an answer, or request an extension
CTP warned Respondent that if it failed to take
Administrative Law Judge could, pursuant to 2

of time within which to file an answer.
one of these actions within 30 days, an
C.F.R. § 17.11, issue an initial decision

ordering Respondent to pay the full amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor has it
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), am required to “assume the

facts alleged in the [C]omplaint to be true” and,

if those facts establish liability under the

Act, issue a default judgment and impose a civi

money penalty. Accordingly, I must

determine whether the allegations in the Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in

its Complaint:

e Respondent owns Valero, an establishment that sells tobacco products and is
located at 11001 East 7 Mile Road, Detroit, Michigan 48234. Complaint § 3.

e During an inspection of Respondent’s establishment on November 2, 2013, at
approximately 12:58 PM, an FDA-commissioned inspector observed that “a

person younger than 18 years of age was

able to purchase a package of Newport

Box cigarettes . . . [.]” The inspector also observed that “the minor’s identification
was not verified before the sale... .” Complaint § 10.

e¢ On January 16,2014, CTP issued a Warning Letter to Respondent regarding the
inspector’s observations from November 2, 2013. The letter explained that the
observations constituted violations of regulations found at 21 C.F.R. § 1140.14(a)

and (b)(1), and that the named violations

were not necessarily intended to be an

exhaustive list of all violations at the establishment. The Warning Letter went on

to state that if Respondent failed to corre

ct the violations, regulatory action by the

FDA or a civil money penalty action could occur and that Respondent is

responsible for complying with the law.

Complaint § 10.

e Although UPS records indicate that an individual named “Hussein” received the
Warning Letter, CTP did not receive a response to the Warning Letter. Complaint

gil.
e During a subsequent inspection of Respondent’s establishment on May 10, 2014,
at approximately 8:06 PM, FDA-commissioned inspectors documented that “‘a
person younger than 18 years of age was able to purchase a package of Newport
Box 100s cigarettes . . . [.]” The inspectors also documented that “the minor’s
identification was not verified before the sale... .” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 CFR. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of cigarettes to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a).
The regulations also require retailers to verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger than 18
years of age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respondent violated the prohibition against selling
cigarettes to persons younger than 18 years of age, 21 C.F.R. § 1140.14(a), on November
2, 2013, and again on May 10, 2014. On those same dates, Respondent also violated the
requirement that retailers verify, by means of photo identification containing a
purchaser’s date of birth, that no cigarette purchasers are younger than 18 years of age.

21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions constitute violations of law
that merit a civil money penalty.

CTP has requested a $500 fine, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. I thus find that a $500 civil money penalty is warranted and so order
one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

